                Case 3:20-cv-05479-MAT Document 17 Filed 12/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                           TACOMA DIVISION
 8

 9

10   LISA T.,                                           Civil No. 3:20-CV-05479-MAT

11                     Plaintiff,

12            vs.                                       ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14                     Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). The Appeals Council will instruct the administrative law

18   judge (ALJ) to offer Plaintiff the opportunity for a new hearing and issue a new decision. The

19   Appeals Council will instruct the ALJ to reevaluate Plaintiff’s symptom testimony and lay

20   statement of her husband; reconsider the opinion evidence consistent with 20 C.F.R. § 404.1520c;

21   reassess Plaintiff’s residual functional capacity consistent with 20 C.F.R. § 404.1945, SSR 96-8p,

22   and SSR 85-15; and proceed with the sequential evaluation as necessary.

23

24

     Page 1         ORDER - [3:20-CV-05479-MAT]
                Case 3:20-cv-05479-MAT Document 17 Filed 12/14/20 Page 2 of 2



 1
              Upon proper application, the Court will consider whether reasonable attorney fees should
 2
     be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Judgment shall be
 3
     entered for Plaintiff.
 4
              DATED this 14th day of December, 2020.
 5

 6

 7
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 8

 9   Presented by:

10   s/ Lisa Goldoftas
     LISA GOLDOFTAS
11   Special Assistant United States Attorney
     Office of the General Counsel
12   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13   Seattle, WA 98104-7075
     Telephone: (206) 615-3858
14   Fax: (206) 615-2531
     lisa.goldoftas@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05479-MAT]
